Shipman, J.
The first, second, and third exceptions of the Thames Tow-boat Company, the owner of the Minnie, and one of the claimants, to tho commissioner’s report, in allowing $352.55, $7,500, and $1,000, are overruled, and the findings of the commissioner are sustained.
The fifth exception of the said claimant, and the second exception of the Providence & Stonington Steam-ship Company, the owner of the Doris, and another claimant, are overruled. These exceptions proceed upon the erroneous theory that the Van Santvoord was a total loss, whereas she was worth, when raised, $1,650, was delivered to tho owner, who immediately repaired and refitted her.
The practicability and propriety of making permanent repairs were evident. The first exception of the said owner of the Doris is overruled.
The fourth exception of the owner of the Minnie is sustained, and the third exception of the owner of the Doris is sustained in part. The commissioner placed, in my opinion, too high a value upon the personal effects of the master and crew, and should have deducted somewhat from the cost price. I allow: Dor the personal effects of *862Theron G. Post, $103.70; for the personal effects of Henry Post, $77.54; for the personal effects of James Gallagher, $33.97.
The exception of the libelants to the non-allowance of $192.50 for freight is sustained in part. The freight earned, at the time of the accident, being the gross freight, less the charges which would have been necessarily incurred in earning the same, exceeded the, sum allowed by the commissioner. There should be allowed the sum of $160.
Let a decree be entered in accordance with the commissioner’s report, as herein modified.